Citation Nr: 1745913	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  10-36 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating greater than 10 percent for chondromalacia and patellofemoral syndrome, right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from January 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claims were remanded for additional development in April 2016 and March 2017.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During her July 2017 VA examination, the Veteran reported that she had an appointment on July 18, 2017, with an orthopedic surgeon to discuss possible right total knee replacement.  The claims file includes medical records only through July 17, 2017.  As there is evidence of outstanding relevant treatment records suggesting the need for a surgical procedure, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the orthopedic surgeon she consulted on July 18, 2017, and (if the physician is a private practitioner) request that she provide authorization for any outstanding private treatment records or that she can provide such records directly to VA.

2.  Associate with the claims file all VA treatment records from July 2017 to the present.

3.  After the above is complete, readjudicate the claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




